Citation Nr: 9934830	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

We note that the veteran subsequently submitted additional 
evidence in September 1999 in connection with his claim, and 
that he waived regional office consideration of this evidence 
in a letter of the same date.  We also note that he withdrew 
his request for a hearing before a Member of the Board, 
sitting in St. Petersburg, in a letter dated October 1998.  


FINDINGS OF FACT

1.  The evidence received subsequent to October 1995 with 
regard to a claim for service connection for PTSD is so 
significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.

2.  The veteran has been diagnosed, on numerous occasions, 
with PTSD.

3.  The veteran has provided new evidence of an in-service 
stressor.

4.  The medical evidence shows that the veteran has been 
diagnosed with PTSD that is related to numerous purported in-
service stressor incidents.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's October 1995 
rating decision is new and material, and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In this case, because the issue is whether new and material 
evidence has been received sufficient to reopen the veteran's 
claim, we first turn to that analysis.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 20.1103 (1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Additionally, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The RO initially denied the veteran's claim for PTSD in an 
October 1995 rating decision.  The RO noted that the medical 
evidence showed both a diagnosis of PTSD, and competent nexus 
evidence.  The RO also noted that the veteran reported being 
subjected to light gunfire in 1966; being friends with a 
solider named John, who was later killed; being thrown about 
30 feet out of a fox hole and being sent to the hospital ship 
Repose; and of witnessing atrocities when assigned to a POW 
camp.  The RO noted that no specific stressors were 
identified, and no specific dates or locations were 
identified.  

The evidence received subsequent to the RO's October 1995 
rating decision consists of numerous treatment records of the 
veteran's PTSD, including a detailed account of his recent 
hospitalization and treatment from March to May 1999 for 
PTSD; and a statement by the veteran dated March 1997.  With 
respect to the medical evidence chronicling his progress with 
respect to his PTSD, we note that this evidence was 
previously of record in 1995.  That is, the veteran was 
diagnosed with PTSD at that time.  Although this information 
is extensive, it does not present new information with 
respect to his claim that he has verifiable in-service 
stressors.  

However, his March 1997 letter does present new information.  
We note that the veteran, in this statement, provides a more 
detailed account of his in-service activities.  Particularly 
probative is the specific date and location of one of his 
alleged stressor incidents.  Because this evidence is 
presumed credible for the purposes of reopening the 
appellant's claim, we find that new and material evidence has 
been received with respect to the veteran's claim that his 
diagnosed PTSD is due to an in-service stressor.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

We note that if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  If the claim is well grounded, the claim will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

We also point out that with respect to evaluating claims for 
PTSD, three criteria must be satisfied prior to an award of 
service connection under Cohen v. Brown, 10 Vet.App. 128 
(1997).  First, there must be a current diagnosis of PTSD; 
second, there must be medical evidence of a nexus between the 
current symptomatology and the purported inservice stressor 
or stressors; and third, there must be credible evidence that 
the claimed inservice stressor or stressors occurred.

The evidence shows that the veteran was repeatedly diagnosed 
with PTSD, and a nexus was provided between his current PTSD 
and service by VA medical records.  However, the record, 
prior to October 1995, did not show credible evidence of an 
in-service stressor.  Thus, the veteran's claim was denied in 
October 1995.  We note that although the ultimate disposition 
of the veteran's current PTSD claim is predicated on whether 
credible evidence of his in-service stressors are presented, 
see Cohen supra, we determine that a remand in necessary in 
this case.

In this regard, we must point out that the new evidence, that 
is the March 1997 letter from the veteran to the RO, shows 
evidence of a specific date and location of a purported in-
service stressor.  As evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion, see King 
v. Brown, 5 Vet.App. 19 (1993), we determine that the veteran 
has also presented a well-grounded claim, and that the duty 
to assist him is therefore triggered in this case.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he has post-traumatic 
stress disorder that is the result of his active service.  He 
specifically alleges that, during his tour of duty in the 
Republic of Vietnam, he was a guard at a POW camp, and 
witnessed numerous atrocities, including the torture and 
killing of Vietnamese civilians.  

In a more detailed account of his service activities, the 
veteran specifically recalled an incident that allegedly 
occurred on December 31, 1966 or December 31, 1967, in 
"Duang Ngai", Vietnam, in his March 1997 letter to the RO.  
The RO forwarded this statement to the Department of the 
Navy, Headquarters U.S. Marine Corps, Personnel Management 
Support Branch (MMSB), in a verification of stressors 
attempt.  A letter from that agency, dated April 1997, shows 
that "the information received is insufficient for the 
purpose of conducting any meaningful research on the 
veteran's behalf...".  However, the author of that letter also 
suggested that the part of the information supplied relevant 
to the veteran's unit should be directed to the Marine Corps 
Historical Center, at a different address.  

Because we are unable to identify that these records have 
been associated with the veteran's claims folder, and 
although we regret the delay, we determine that a remand 
would be helpful prior to further appellate consideration of 
the veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this claim is REMANDED for the following:

1.  The RO should also point out the unit 
records obtained from the Marine Corps 
Historical Center, if previously 
associated with the veteran's claims 
folder, or request such Unit Records, 
from the Marine Corps Historical Center, 
History and Museums Division, Building 
58, Washington Navy Yard, Washington, 
D.C. 20337-0580.  

2.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
service connection for post-traumatic 
stress disorder can now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence.  
No inferences are to be drawn therefrom.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



